 

AQ 442 (Rev 11/11) Arrest Warrant

RECENVEN

UNITED STATES DISTRICT COURT 2OISSEP-9 py 3:47

 

for tl
or the URITED STATES S MARS
District of South Carolina COLUMBIA, Sc HALS
United States of America
Vv. ) s 5
Katrina Marie Aliff ) Case No. Lo 2 \IQ mM) [2 (za
)
)
)
a aa 2 )
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Katrina Marie Aliff 5

who is accused of an offense or violation based on the following document filed with the court:

 

O Indictment  Superseding Indictment O Information © Superseding Information & Complaint

© Probation Violation Petition © Supervised Release Violation Petition Violation Notice © Order of the Court

This offense is briefly described as follows:

Transportation of a Minor with intent to engage in criminal sexual activity and aggravated sexual abuse of a child [Title 18,
USC, Sections 2423(a)(b) and Title 18, USC, Sections2241(c)]

 

 

Date: —_- 09/09/2019 © a. = 7
issuing afficer’s signature
City and state: _ Greenville, South Carolina _ ___United States Magistrate Judge Kevin F. McDonald |

 

Printed name and title

 

Return

 

fj
This warrant was received on (date) SE d 2 and the person was arrested on (date) _ af? [ / 9
at (cityand state) Lin Zz ST _ P a ON

Date: _ —Gfufia . FBT SA Chm Cohals

Arresting officer’ SS signature

By: f Schwartz CPS

Printed name and title

 

 

 
